Brooke, J.
(after stating the facts). We find ourselves entirely unable to agree with the contention of defendants’ counsel that the liability of the guarantors is limited by the terms of the contract to the first $2,000 of rent accruing thereunder. The primary liability for the payment of the rent was assumed by the lessee. The obligation of the guarantors is not to pay any particular installment of the rent, but to pay: *95“said rent and arrears thereof that may be due and fully satisfy the conditions and provisions of said instrument and to pay all- damages that may accrue by reason of the nonfulfillment thereof.”
No liability fell upon the guarantors until default on the part of the lessee but upon such default the liability of the guarantors attached. The only limitation upon defendants’ liability was that it should in no event exceed the sum of $2,000.
We are of opinion that the writing in question is as plain and unambiguous as language can well make it and quite agree with the construction placed thereon by the learned circuit judge. Being unambiguous, it is elementary that parol evidence may not be introduced to vary its terms. We have examined the authorities cited by counsel for defendants and find that they do not affect the conclusion above stated.
The judgment is affirmed.
Bird, C. J., and Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred. Ostrander, J., did not sit.